Citation Nr: 0010408	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  95-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of alcohol and drug abuse 
secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	William J. La Croix, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated May 21, 1999, which vacated, in 
part, a May 1997 Board decision as to this issue and remanded 
the matter for further development.  The origin issue arose 
from a March 1995 rating decision by the Denver, Colorado, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In March 1997 the appellant testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

In the May 1999 Memorandum Decision the Court affirmed in 
part and vacated and remanded in part a May 1997 Board 
decision.  Specifically, the Court found the narrow issue of 
entitlement to service connection for the cause of the 
veteran's death as a result of drug and alcohol abuse 
secondary to PTSD to be well grounded.  The Court, citing 
Barela v. West, 11 Vet. App. 280 (1998), noted that while 
Congress prohibited the payment of compensation for 
disabilities resulting from drug or alcohol abuse, it did not 
prohibit benefits other than compensation.  

The Court also found that as the narrow issue of entitlement 
to service connection for the cause of the veteran's death as 
a result of drug and alcohol abuse secondary to PTSD was well 
grounded that VA had a duty to assist the appellant in the 
development of that claim.  The Court found records 
identified by the appellant should be obtained and added to 
the record, including medical records which documented the 
veteran's treatment in 1980 and 1981 at the Cheyenne, 
Wyoming, VA Medical Center and a copy of the 1988 diagnosis 
of hepatitis referred to in a June 1994 VA hospital discharge 
summary.  Therefore, the Board finds further development is 
required prior to appellate review.

The Board also notes that subsequent to the Court's decision 
the appellant's representative requested an additional 
hearing before a Member of the Board. 

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1999) a hearing 
on appeal before the Board will be granted if an appellant 
expresses a desire to appear in person.

Under the circumstances, the Board remands this case to the 
RO for the following action:

1.  The RO should obtain copies, if 
available, of the medical records 
documenting the veteran's treatment at 
the Cheyenne VA Medical Center from 1980 
to 1981.  The RO should also obtain a 
copy, if available, of the 1988 diagnosis 
of hepatitis referred to in the June 1994 
VA hospital discharge summary.  The 
request for medical records and all 
pertinent evidence received should be 
associated with the claims file.

2.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal, 
considering all applicable laws and 
regulations.

3.  Thereafter, if any matters remain on 
appeal, the appellant should be scheduled 
to appear at a personal hearing before a 
member of the Board sitting at the RO as 
soon as it may be feasible.  Any other 
information, evidence, or arguments 
pertinent to this appeal may be submitted 
at that time.  

The purpose of this remand is to ensure due process of law.  
No action by the appellant is required, until she is so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).







- 5 -


